Citation Nr: 0201399	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  97-13 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postoperative status 
basal cell carcinoma of the right side of the face as a 
result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran, his daughter, and his representative appeared 
before a Member of the Board at a hearing at the RO in June 
1998.  The Board remanded the case for additional development 
in September 1998 and March 2001.  
The veteran, his daughter, and his representative appeared 
before a Member of the Board via videoconference hearing in 
October 2001.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Basal cell carcinoma was not present in service or for 
many years thereafter.

3.  Scientific dose reconstruction reflects a probable dose 
of zero rem gamma for the veteran's participation in 
Operation CROSSROADS, with a skin dose to the whole body of 
zero rem.  

4.  There is no reasonable possibility that the veteran's 
status post basal cell carcinoma of the right side of the 
face is due to exposure to ionizing radiation in service.


CONCLUSION OF LAW

Basal cell carcinoma of the right side of the face was not 
incurred or aggravated in service and may not be presumed to 
have been incurred in service, to include as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the denial of service connection for 
basal cell carcinoma of the right side of the face claiming 
that he was exposed to ionizing radiation during service.  
The record does not show, and the veteran has not claimed, 
that skin carcinoma of the right side of the face was 
manifest during service or within one year of separation from 
service.  Rather, he asserts that service connection should 
be granted because of his exposure to radiation from his 
participation during atmospheric nuclear weapons testing 
during Operation CROSSROADS in the Bikini Atoll area in July 
and August of 1946.

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
several types of cancer that are presumptively service 
connected.  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (2001).  Skin cancer is not among the 
diseases listed under this law and regulation.  Second, 38 
C.F.R. § 3.311(b) (2001) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met, 
including an opinion by the Chief Medical Director.  Skin 
cancer is listed as a radiogenic disease.  Third, direct 
service connection can be established by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task that "includes the difficult burden of 
tracing causation to a condition or event during service."  
Davis v. Brown, 10 Vet. App. 209 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997)).

In the instant case, the Defense Special Weapons Agency 
confirmed that the veteran participated in Operation 
CROSSROAD, an atmospheric nuclear weapon detonation conducted 
in 1946.  Operations CROSSROADS is recognized by VA as an 
operational period in which onsite participation entitles 
veterans to presumptive service connection for several 
specified conditions.  38 U.S.C.A. § 1112(c) (West 1991) see 
also 38 C.F.R. § 3.309(d)(3) (2001).  "Onsite participation" 
is defined as "presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test."  38 C.F.R. § 3.309(d)(3)(iv)(A).  Thus, the Board 
deems that the veteran served in an area where there was 
possible exposure to ionizing radiation as a result of the 
atmospheric testing of nuclear weapons in accordance with 38 
C.F.R. § 3.311(b)(1)(iii) (2001).

VA medical records dated in October and November 1995 reveal 
that the veteran underwent excision of a skin lesion of the 
right side of his face.  The pathology report showed a 
diagnosis of basal cell carcinoma arising in an area affected 
by actinic keratosis.  On follow-up, the sutures were removed 
and he was healing well.  The assessment was status post 
excision of basal cell carcinoma of the right side of the 
face.

In multiple written statements and testimony at hearings, the 
veteran stated his belief that the skin cancer of his face 
resulted from his duties delivering supplies to ships 
participating in Operation CROSSROADS in the Bikini Atoll 
area in July and August 1946 while serving on the USS 
GRAFFIAS.  The veteran stated that he took supplies to ships 
and passed through the "hot" area of radiation.  The 
veteran stated that he was not required to wear a dosimeter 
badge during this time.  

In August 1996 correspondence, the Defense Special Weapons 
Agency confirmed the veteran's participation in Operations 
CROSSROADS in July 1946.  The Defense Special Weapons Agency 
stated that there was no record of radiation exposure for the 
veteran; but stated that a scientific dose reconstruction 
indicated that the veteran would have a probable dose of zero 
rem gamma.  

The veteran's file was sent for radiation review.  In a 
December 1996 memorandum, the Director of VA Compensation and 
Pension Service reported that based on the evidence of 
record, the veteran had no potential for exposure to neutron 
radiation.  Accordingly, the Director determined that 
referral under 38 C.F.R. § 3.311 was not in order.

VA medical records from 1995 to 2000 show findings of history 
of skin cancer and status post excision of basal cell 
carcinoma of the right side of the face.

Following testimony at a Board hearing in June 1998 and at 
the request of the Board, the RO in May 2000 submitted 
another request for a dose estimate to the Defense Nuclear 
Agency.  It was noted that the veteran's duties and 
activities included delivering supplies to various ships near 
ground zero, traversing the "hot" zone several times.  

In June 2000 correspondence, the Defense Threat Reduction 
Agency determined that the veteran was not exposed to neutron 
radiation due to his participation in Operation CROSSROADS.  
A scientific dose reconstruction indicates that the veteran 
would have received a probable dose of zero rem gamma (upper 
bound of zero rem gamma).  His skin dose to the whole body 
would have been zero rem.  It was noted that neutron 
radiation results from initial radiation and affects 
individuals who are in proximity to ground zero immediately 
after detonation.  The logs of the USS GRAFFIAS indicate that 
the ship arrived in the Bikini Atoll on July 16, 1946 and 
departed on July 23, 1946 and visited Enewetak Atoll.  
According to the Defense Threat Reduction Agency, the 
residual radiation intensity level resulting from Shot ABLE 
had decayed to essentially zero by the date of the arrival of 
the veteran's ship.  

The Board notes that the medical evidence does not show, nor 
does the veteran contend, that his claimed disorder, skin 
cancer, is included in the fifteen types of cancer that are 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c) (West 1991).  

For purposes of 38 C.F.R. § 3.311(b) (2001), the Board notes 
that the medical evidence shows that veteran's claimed skin 
cancer disorder is one of the radiogenic diseases listed in 
the regulation.  See 38 C.F.R. § 3.311(b)(2) (2001).  While 
the veteran has alleged that his skin cancer was the result 
of his exposure to ionizing radiation during service, in the 
absence of evidence demonstrating that he has the requisite 
training to proffer medical opinions, his contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993).  The 
Board has carefully considered the veteran's statements with 
respect to his claim; however, through his statements alone, 
he cannot meet the burden imposed by presenting his lay 
statements as to the existence of a disease and a 
relationship between that disease and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  

Upon review, the Board notes that the medical evidence 
establishes that the veteran developed basal cell carcinoma 
of skin of the right side of the face in 1995, approximately 
49 years after service.  Based on evidence of the veteran's 
service as well as a reconstructed dose estimate of zero rem 
gamma, the veteran was not exposed radiation of a measurable 
amount during active duty.  The veteran's testimony regarding 
the nature of his duties, including supplying ships within 
the "hot" zone was reviewed by the Defense Threat Reduction 
Agency, and they concluded that the veteran was exposed to 
zero neutron radiation.  The August 1996 report from the 
Defense Special Weapons Agency outlines the lack of a 
relationship between relatively small doses of radiation 
exposure and the onset of skin cancer, but in the veteran's 
case the probable exposure was zero.  There is no medical 
opinion linking the basal cell carcinoma of the right side of 
the face to the claimed ionizing radiation exposure that the 
veteran had in service.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
basal cell carcinoma of the right side of the face.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  

As the Board finds that all pertinent evidence has been 
associated with the claims folder as regards this claim, 
further assistance on the part of the VA is not warranted.  
In addition, by virtue of the rating decision, statement of 
the case, supplemental statements of the case, and VCAA 
letters, the veteran was notified of the information 
necessary to substantiate his claim.  The veteran was 
afforded hearings before Board members and at the most recent 
hearing, the case was held open for 30 days for the veteran 
to submit additional evidence.  No additional evidence has 
been received.  Thus, the Board finds that VA has satisfied 
the provisions of the VCAA with respect to this issue.


ORDER

Service connection for basal cell carcinoma of the right side 
of the face as a result of exposure to ionizing radiation is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:




? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

